Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-27 are pending in this application and have been examined in response to application filed on 04/11/2022.
Foreign Priority Data: 04/15/2021.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0314421 A1) in view of Messmer et al. (US 2018/0357802 A1) and in further view of Hsieh (US 10,015,261 B2).

As to INDEPENDENT claim 1, Kim discloses a live broadcasting recording equipment comprising a camera ([0134], “camera”), a processing device ([0135], [0136]), wherein the camera is configured to capture images to provide photographic data ([0134], the camera captures the image of the lecturer); 
the processing device is coupled to the camera and is configured to execute background removal processing on the photographic data to generate a person image ([0135]; background components from the captured image are eliminated, thus extracting only the image of the lecturer); and 
wherein the processing device executes multi-layer processing to fuse the person image, a three-dimensional virtual reality background image,…, and a presentation image, and generate a composite image (fig.13, [0136]; a composite image of a person, a virtual reality background and a presentation is generated), 
the processing device outputs the composite image to the … device, such that the display of the … device displays the composite image ([0126]; the composite image is outputted to a display).  Kim does not expressly disclose…an augmented reality object image; and a terminal device, the terminal device communicates with the processing device and has a display, wherein after an application gateway of the processing device recognizes a login operation of the terminal device.
In the same field of endeavor, Messmer discloses …an augmented reality object image (fig.6B, fig.7, [0002]; AR object image is inserted).
It would have been obvious to one of ordinary skill in the art, having the teaching of Kim and Messmer before him prior to the effective filling date, to modify the composite presentation interface taught by Kim to include AR objects taught by Messmer with the motivation being to generate more user interests in a presentation.  Kim-Messmer does not expressly disclose a terminal device, the terminal device communicates with the processing device and has a display, wherein after an application gateway of the processing device recognizes a login operation of the terminal device.
In the same field of endeavor, Hsieh discloses a terminal device, the terminal device communicates with the processing device and has a display (col.1, l.37-l.61; a terminal device for controlling a processing device is disclosed), wherein after an application gateway of the processing device recognizes a login operation of the terminal device (fig.3A; the user logs in to an application using the terminal device to control the processing device). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Kim-Messmer and the teaching of Hsieh before him prior to the effective filling date, to modify the composite presentation interface taught by Kim-Messmer to include remote controlling electronic devices taught by Hsieh with the motivation being to enhance user convenience by allowing devices to be controlled remotely.	
	
As to claim 2, the prior art as combined discloses wherein the terminal device outputs a control signal to the processing device (Hsieh, fig.3A) according to at least one of operation results of a presentation operation menu, an augmented reality operation menu, a background selection menu, and a system setting menu in a user interface, and the processing device executes the multi-layer processing according to the control signal (Kim, fig.17; a configuration menu is displayed).

As to claim 3, the prior art as combined discloses wherein the processing device fuses the person image, the three-dimensional virtual reality background image, the augmented reality object image (Messmer, fig.6B, fig.7, [0002]; AR object image is inserted), and the presentation image according to an image stacking sequence preset by a layer service module (Kim, fig.13, [0127]; images are stacked).

As to claim 5, the prior art as combined discloses wherein when the user interface executes the augmented reality operation menu, the user interface displays an object rotation control page or an object selection page, and the processing device adjusts the augmented reality object image in the composite image according to the control signal corresponding to the object rotation control page or the object selection page (Messmer, fig.6B, fig.7, [0002]; AR object images are selectable from a palette).

As to claim 6, the prior art as combined discloses wherein when the user interface executes the background selection menu, the user interface displays a background movement control page or a background selection page, and the processing device adjusts the three-dimensional virtual reality background image in the composite image according to the control signal corresponding to the background movement control page or the background selection page (Kim, [0050], [0080], fig.13; different backgrounds are selectable using a selection menu to form a composite image).

As to claim 7, the prior art as combined discloses wherein when the user interface executes the system setting menu, the user interface displays a stack layout selection page, a viewer screen page, or a network setting page (Kim, fig.17, fig.20, fig.23, fig.24; different layouts are selectable).

As to claim 8, the prior art as combined discloses wherein the processing device communicates with a viewer equipment, and provides the composite image to the viewer equipment for display, and the viewer equipment returns a viewer image to the processing device (Kim, [0044]; a bidirectional interactive lecture can be obtained), such that the display of the terminal device displays the viewer image (Hsieh, col.7, l.11-21; data collected from the processing device is displayable on the terminal device).

As to claim 9, the prior art as combined discloses wherein the processing device also fuses a video image into the composite image (Kim, [0010]; a video is captured and fused).

As to INDEPENDENT claim 10, see rationale addressed in the rejection of claim 1 above.
As to claim 11, see rationale addressed in the rejection of claim 2 above.
As to claim 12, see rationale addressed in the rejection of claim 3 above.
As to claim 14, see rationale addressed in the rejection of claim 5 above.
As to claim 15, see rationale addressed in the rejection of claim 6 above.
As to claim 16, see rationale addressed in the rejection of claim 7 above.
As to claim 17, see rationale addressed in the rejection of claim 8 above.
As to claim 18, see rationale addressed in the rejection of claim 9 above.

As to claim INDEPENDENT 19, see rationale addressed in the rejection of claim 1 above.
As to claim 20, see rationale addressed in the rejection of claim 2 above.
As to claim 21, see rationale addressed in the rejection of claim 3 above.
As to claim 23, see rationale addressed in the rejection of claim 5 above.
As to claim 24, see rationale addressed in the rejection of claim 6 above.
As to claim 25, see rationale addressed in the rejection of claim 7 above.
As to claim 26, see rationale addressed in the rejection of claim 8 above.
As to claim 27, see rationale addressed in the rejection of claim 9 above.

Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Messmer-Hsieh and in view of Kim et al. (Kim744, US 2014/0025744 A1).

As to claim 4, the prior art as combined discloses the processing device adjusts the presentation image in the composite image according to the control signal (Kim, [0123]; presentation images are switched in response to a user command).  The prior art as combined does not expressly disclose wherein when the user interface executes the presentation operation menu, the user interface displays a presentation page flip control page or a presentation selection page, and corresponding to the presentation page flip control page or the presentation selection page.
	In the same field of endeavor, Kim744 discloses wherein when the user interface executes the presentation operation menu, the user interface displays a presentation page flip control page or a presentation selection page, and corresponding to the presentation page flip control page or the presentation selection page ([0159], fig.13; the presentation pages turns/flips in response to a user interface selection).
It would have been obvious to one of ordinary skill in the art, having the teaching the prior art as combined and the teaching of Kim744 before him prior to the effective filling date, to modify the composite presentation interface taught by the prior art as combined to include a page turning user interface taught by Kim744 with the motivation being to enhance user convenience by allowing pages to be turned using graphic controls.

As to claim 13, see rationale addressed in the rejection of claim 4 above.
As to claim 22, see rationale addressed in the rejection of claim 4 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Libin (US 11,317,060 B1): Individual Video Conferencing Spaces With Shared Virtual Channels And Immersive Users
Shin et al. (US 20140223349 A1): METHOD AND APPARATUS FOR CONTROLLING ELECTRONIC DEVICE
Spivack et al. (US 20200019295 A1): Systems And Methods To Administer A Chat Session In An Augmented Reality Environment
Sharp et al. (US 20220191258): INTEGRATION OF VIDEO IN PRESENTATION CONTENT WITHIN AN ONLINE MEETING
Springer (US 20220353473 A1): VIRTUAL BACKGROUND TEMPLATE CONFIGURATION FOR VIDEO COMMUNICATIONS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173